Case 5:18-cv-00604-CEH-PRL Document 40 Filed 12/07/20 Page 1 of 2 PageID 396



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

JESSE RAMIREZ,

      Plaintiff,

v.                                                     Case No. 5:18-cv-604-Oc-36PRL

FNU JARVIS, et al.,

      Defendants.
                                                               /

                                        ORDER

      Before the Court are Plaintiff’s Motions to Alter or Amend Judgment (Docs.

37, 39), filed under Rule 59(e), Fed.R.Civ.P., in which Plaintiff moves the Court to

reconsider its September 10, 2020, Order granting Defendants’ motion to dismiss for

failure to exhaust administrative remedies (see Doc. 36).        “The only grounds for

granting [a Rule 59] motion are newly-discovered evidence or manifest errors of law

or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (quoting In re Kellogg, 197

F.3d 1116, 1119 (11th Cir. 1999)).     Plaintiff has neither presented newly-discovered

evidence nor demonstrated that the Court committed a manifest error of law or fact in

granting Defendants’ motion to dismiss.         The Court, therefore, concludes that

Plaintiff has failed to provide good cause for this Court to alter or amend the September

10, 2020, Order.    See Cover v. Wal-Mart, 148 F.R.D. 294, 295 (M.D. Fla. 1993).

      Accordingly, Plaintiff’s Motions to Alter or Amend Judgment (Docs. 37, 39)

are DENIED.
Case 5:18-cv-00604-CEH-PRL Document 40 Filed 12/07/20 Page 2 of 2 PageID 397



      DONE AND ORDERED in Tampa, Florida on December 7, 2020.




Copies to: Pro Se Plaintiff
           Counsel of Record
